DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (U.S. Patent No. 9,287,194 B2)
	With respect to claim 1, Hung discloses a method of forming a semiconductor device, the method comprising:	applying an adhesive material [134] in a first region of an upper surface of a substrate [102], wherein applying the adhesive material comprises:	applying a first adhesive material at first locations of the first region ([134] under corners); and 

	attaching a ring [120] to the upper surface of the substrate using the adhesive material applied on the upper surface of the substrate, wherein the adhesive material  is between the ring and the substrate after the ring is attached (Fig. 2 and 11).
	With respect to claim 2, Hung discloses wherein the first adhesive material [134] and the second adhesive material [124] are applied at different locations of the first region (see Figure 11)	 With respect to claim 3, Hung discloses wherein the first adhesive material [134] comprises first separate portions disposed under corners of the ring, and the second adhesive material [124] comprises second separate portions disposed between the first separate portions of the first adhesive material (See Figure 11)
	With respect to claim 21, Hung discloses a method of forming a semiconductor device, the method comprising:
	attaching a ring [120] to an upper surface of a substrate [102] using a first adhesive material [134] and a second adhesive material [124], wherein the first adhesive material is disposed under corners of the ring between the ring and the substrate (see Figure 11), wherein the second adhesive material [124] is disposed laterally adjacent to the first adhesive material and is disposed between the ring and the 
	With respect to claim 22, Hung discloses wherein the first adhesive material comprises first separate portions disposed under the corners of the ring, and the second adhesive material comprises second separate portions disposed between the first separate portions of the first adhesive material (See Figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8, 13-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. Patent No. 9,287,194 B2) in view of Alcoe et al. (U.S. Patent No. 6,744,132 B2 hereinafter Alcoe).
	With respect to claim 4, Hung fails to explicitly disclose wherein a Young’s modulus of the first adhesive material is smaller than that of the second adhesive material. 	In the same field of endeavor, Alcoe discloses wherein a Young’s modulus of a first adhesive material [32] is smaller than that of a second adhesive material [21] (Fig. 1, col. 1, lines 46-59 and col. 2, lines 10-65). 	It would have been obvious to one having ordinary skill in the art at the time of 
With respect to claim 5, the combination of Hung and Alcoe fails to explicitly disclose wherein the Young’s modulus of the first adhesive material is between 0.001 MPa and 10 MPa, and wherein a Young’s modulus of the second adhesive material is between 0.01 GPa and 5 GPa.  	However, based on the disclosure, it appears that the ranges are noncritical. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form wherein the Young’s modulus of the first adhesive material is between the claimed range, and wherein a Young’s modulus of the second adhesive material is between the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 6, the combination of Hung and Alcoe fails to explicitly disclose wherein an elongation of the first adhesive material is larger than that of the second adhesive material.	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to form wherein an elongation of the first adhesive material is larger than that of the second adhesive material, since it has been 
	With respect to claim 7, the combination of Hung and Alcoe fails to explicitly disclose wherein the elongation of the first adhesive material is between 50% and 1000%, and an elongation of the second adhesive material is between 20% and 100%.  	However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to form wherein the elongation of the first adhesive material is between the claimed range, and an elongation of the second adhesive material is between the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 8, the combination of Hung and Alcoe discloses attaching a die [110] to a first surface of a interposer [112]; forming a molding material [114] on the first surface of the interposer around the die; and attaching a second surface of the interposer opposing the first surface to the upper surface of the substrate [102] within the first region, wherein the interposer is surrounded by the ring (See Figure 1, 2 and 11-12). 	With respect to claim 13, Hung discloses a method of forming a semiconductor device, the method comprising:
	forming a first adhesive material [134] at first locations of a region on an upper surface of a substrate [102], the first locations comprising corners of the region (See Figure 11);

	Hung fails to explicitly disclose a Young’s modulus of the first adhesive material being smaller than that of the second adhesive material. 	In the same field of endeavor, Alcoe discloses wherein a Young’s modulus of the first adhesive material [15] is smaller than that of the second adhesive material [21] (Fig. 2, Column 2, line 66-Column 3, line 29).  	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to utilize the teaching of a Young’s modulus of the first adhesive material is smaller than that of the second adhesive material, as disclosed by Alcoe, to incorporate into Hung to form the claimed feature and to arrive at the claimed invention in order to inhibit thermal strains in a substrate within an electronic structure.
	With respect to claim 14, the combination of Hung and Alcoe discloses attaching a lower side of an interposer [112] to the upper surface of the substrate [102] within the 
	With respect to claim 15, the combination of Hung and Alcoe discloses wherein the first locations further comprise locations in the region between the corners of the region (see Hung Figure 11, adhesive extends beyond corner).
	With respect to claim 16, the combination of Hung and Alcoe fails to explicitly disclose wherein an elongation of the first adhesive material is larger than that of the second adhesive material 	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to form wherein an elongation of the first adhesive material is larger than that of the second adhesive material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 23, Hung fails to explicitly disclose wherein the first adhesive material is more elastic than the second adhesive material however does disclose utilizing materials of differing elasticity (see Column 6, lines 19-24).
	In the same field of endeavor, Alcoe discloses that wherein a first adhesive material [15] is more elastic than the second adhesive material [21] (See Figure 2, Column 2, line 66- Column 3, line 29).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to utilize the teaching of a Young’s modulus of the first adhesive material is smaller than that of the second adhesive material, as disclosed by Alcoe, to incorporate into Hung to form the claimed feature and to arrive at the .
Allowable Subject Matter
Claims 9-12 and 17 are considered allowable since the prior art made of record and considered pertinent to the application’s disclosure do not teach or suggest the claimed limitations.  The prior art of record, whether taken alone or in combination, fails to teach or render obvious the method further comprising: after the ring is attached, removing the first adhesive material while keeping the second adhesive material between the ring and the substrate as recited in Claim 9 and 17.

Response to Arguments
Applicant's arguments with respect to claims 1-8, 13-16, and 21-23 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818